0RIGINAL

3111 the ﬂHniteh Etates Qtnurt at erheral 4131810115

OFFICE OF SPECIAL MASTERS

No. 02-562V
Filed: August 27, 2015
Not to be Published 
AUG 2 7 2015
***********************$* 

FEDERAL CLAIMS

SANTOS MORA, father and
next friend of DM, a minor,

*
a:
*
)k
Petitioner, *
* Autism; Failure to Prosecute;
v. * Failure to Follow Court
* Orders; Insufﬁcient Proof of
9|:
a:
*
*
a:
*

SECRETARY OF HEALTH Causation; Dismissal

AND HUMAN SERVICES,

Respondent.

*********$*****$$*******

DECISION

On May 31, 2002, Petitioner ﬁled a Petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program,i alleging that DM was injured by a vaccine or vaccines
listed on the Vaccine Injury Table. See § 14. I hereby dismiss this petition because Petitioner
has failed to prosecute or prove this case.

On August 28, 2013, I ﬁled an Order requiring Petitioner to ﬁle an expert report in
support of his Petition, by October 28, 2013. Since that date, Petitioner’s counsel ﬁled
successive motions, each requesting two to three additional months, in order to comply with my
Order. (See Motions, ﬁled on 10i’2f8/l3, 12/12i’13, 3/2W14, 5f30f14, 7/241’14, 9/30/14, 12f1r’14,
21’101’15). On June 26, 2015, Petitioner’s counsel filed a Motion to withdraw as attorney of
re00rd. On June 30, 2015, I ﬁled an Order granting the motion to withdraw as attorney of record
which included a reminder to Petitioner of the Order I ﬁled on June 26, 2015, requiring the
expert report be ﬁied by July 27', 2015.

On July 29, 2015, I ﬁled a Final Warning to Petitioner to ﬁle an expert report on or
before August 15, 201 S, warning that not doing so would be interpreted as a failure to prosecute
this claim. Petitioner was also advised that failure to follow court orders would result in
dismissal of Petitioner’s claim. Tsekouras v. Sec ’y, HHS, 26 Cl. Ct. 439 (1992), aﬂ’dper

‘ The Program comprises Part 2 ofthe National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-
660, 100 Stat. 3?55, codiﬁed as amended, 42 U.S.C. §§ 3003a-10 et seq. (hereinafter “Vaccine Act” or
“the Act”). Hereafter, individual section references will be to 42 U.S.C. § 3003a of the Act.

curiam, 991 F.2d 810 (Fed. Cir. 1993); Sapharas V. See ’y. HHS, 35 Fed. Cl. 503 (1996);
Vaccine Rule 2103). Petitioner has not ﬁled an expert report or responded.

Accordingly, this case is dismissed for failure to prosecute and failure to follow court
orders. The clerk shall enter judgment accordingly.

IT Is so ORDERED. /

_/

  
    

George L. Hastings,
Special Master